DETAILED ACTION
This action is responsive to the Application filed 04/20/20.
Accordingly, claims 1-20 are submitted for prosecution on merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 7-8 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Siemens et al, USPubN: 2014/0180549 (herein Siemens).
	As per claim 1, Siemens discloses a mobile fluid dispensing device, comprising:
a body configured to be moved over an area of land (Fig. 1, 2 ,3 ; moves over the ground – para 0084);
at least one sensor coupled to the body (mounted to the support 110, image sensing system – para 0084; image sensor system 120 – Fig. 1) and configured to senses the plants (image sensor … output data identifying location of plants – para 0068; any type of image sensor - para 0014) and form sensor information (image of the region of interest – para 0009; para 0066; ROI determined to be at a position correlated with action – para 0010); 
at least one fluid distributor coupled to the body (spray nozzles 260a – para 0085; nozzles 260a – Fig. 2; para 0121) and configured to emit a fluid therefrom (produces the required flow of fluid – para 0071; pressurized supply of fluid to be sprayed – para 0072; fluid supply – para 0081; supply 135 – para 0084; spot spraying, watering – claim 22, pg. 18); and at least one 
obtain the sensor information (image sensor, computer to which the camera is connected, electronic images and information about the plant – para 0014; picture is processed S104 – Fig. 4A; Fig. 4B; provides the controller with information … image sensor – para 0052),
determine whether a plant is detected (plant from its detected location in the ROI – para 0071; identifying the location of plants in the ROI – para 0068) based upon an analysis of (para 0087-0088; received relative location information - para 0067; para 0066; para 0058-0065) the sensor information, and control a flow of fluid (controller sends commands … produces the required flow of fluid – para 0071; controller is programmed to perform its control … deliver liquid … as urged by a pump … conveys flow of liquid to spray nozzles – para 0085; adjusting the angle and profile of fluid discharged from the nozzle – para 0072; machine controlled through a controlled valve and pressurized fluid supply – para 0081 ) to the at least one fluid distributor based upon the determination (see above).
	As per claim 2, Siemens discloses (device of claim 1), wherein the at least one sensor comprises at least one of an image sensor (image sensing system – para 0084; image sensor system 120 – Fig. 1; image sensor – para 0088), a height sensor, and a proximity sensor.
As per claim 3, Siemens discloses (device of claim 1), wherein the sensor information further comprises at least one of image information (array of pixels – para 0014; para 0009; para 0016), distance information (para 0013-0014; distance measurement – para 0030; Fig. 6; length represent “real-world” physical distances … of plant parts – para 0100), wind speed, and height information; and the at least one processor is further configured to detect an object (plant from its detected location in the ROI – para 0071; identifying the location of plants in the ROI – para 
As per claim 4, Siemens discloses (device of claim 1), wherein the at least one processor (refer to claim 1) is further configured to analyze the sensor information (image sensor, computer to which the camera is connected, electronic images and information about the plant – para 0014; picture is processed S104 – Fig. 4A; Fig. 4B; provides the controller with information … image sensor – para 0052) to detect an object (plant from its detected location in the ROI – para 0071; identifying the location of plants in the ROI – para 0068; determining the position  … pixels indicative of plants versus non-plant – para 0016).
	As per claim 7, Siemens discloses (device of claim 1), wherein, the at least one processor is further configured to control a fluid control portion (required flow of fluid – para 0071; controller is programmed to perform its control … deliver liquid … as urged by a pump … conveys flow of liquid to spray nozzles – para 0085; adjusting the angle and profile of fluid discharged from the nozzle – para 0072; machine controlled through a controlled valve and pressurized fluid supply – para 0081; pressurized spray-based treatment – para 0148) provide the fluid to the at least one fluid distributor (see nozzles in claim 1) when it is determined that the plant is detected (plant from its detected location in the ROI – para 0071; identifying the location of plants in the ROI – para 0068; action with respect to certain plants detected by the system – para 0015; plants to be detected and acted upon – para 0095).
As per claim 8, Siemens discloses (device of claim 1), wherein the at least one processor is further configured to determine location and/or velocity information indicative of a location (para 0059, 0067-0068, 0071, 0076; location of a plant – para 0087) and/or velocity (travel speed was 1 mph – para 0148; speed necessary for treatment – para 0039; pulses per wheel rotation, rotational speed – para 0055), respectively, of at least a portion of the mobile watering device.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6, 9-16 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Siemens et al, USPubN: 2014/0180549 (herein Siemens) in view of Easton et al, USPN: 5,790,428 (herein Easton) and Conrad, USPN: 5,901,237 (herein Conrad)
As per claims 5-6, Siemens does not explicitly disclose (device of claim 4), wherein the at least one processor is further configured to
(i) determine whether the detected object is a registered plant.
(ii) employ an image processing method to determine whether the detected object is a registered plant.
Image processing from information collected from sensors in Siemens entails machine-vision system coupled with control program to tabulate ROI data and plotting thereof for computer type analytics and/or calibration effects (para 0099-0104, para 0112) that organize or mathematically express plant-related data (para 0117-0118) according to various characteristics and localization of plant parts for use in assisting vehicle alongside a crop row for various applications, such as treatments (para 0108) or calibration method supportive of selective thinning, weeding, spraying (para 0110-0113); hence physical proprieties and localization of plants (para 0119-0120) based on computer methods and collected image data discloses effect of pre-registering the plants in various format, machine-vision identification, or structured characteristics to guide the effect of selective thinning, weeding, spraying.
Conrad discloses controller-based apparatus for assessing quality of plant seeding with computer image analysis in accordance with the well-known machine-vision methodology to help classify, characterize, identify and register plant varieties (col. 3, li. 32-54) using image analysis (Fig. 1A, 1B) cells organization (supporting plant growth - col. 7 lines 1-14) numerical rendering (col. 6 li. 17-22) to determine vigor rating of a flat seedling, via effect of graph plotting to denote hue and saturation associated with a sample seedling (Fig. 2, 7, 8) under control of a computer and video camera and software support (col. 8 li. 1-9); hence image analysis per a machine-vision or graph-based quantization according to computer-aided registering of plant information in support of plant growth or seeding is recognized.
Easton also discloses effect of registering via controller analyzing of sensor data (Fig. 12; col. 9 li. 7-39) capturing plant orientation and physical geometry, using sensitivity information according to which each plant is detected; e.g. including signalling of crop head or frame height (col. 9 li. 41-55; col. 3 li. 37-41), distance between plants (col. 9 li. 56 to col. 10 li. 6), space deviation (col. 6 li. 1-5; Fig. 9A); where sensor data or sensed transitions are coordinated with a controller that determine a point reaching a predetermined amount of encoded transitions at which to register a plant (col .10, li. 14-37); hence computer-based use of encoded data from sensor disposition and capture, to determine a stable set of characteristics defining a registration of a plant is recognizerd.
Therefore, based on the image sensor and controller based numerical analysis in Siemens to adjust the computer-based, selective spraying, weeding, thinning (para 0129) or seedling process (para 0131) and action directed for each detected plang (action with respect to certain plants detected by the system – para 0015), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the processor-based collection of data in combination of image sensor support as machine-vision aspect of methodology that register plant information as a means to enhance the process of area or ROI learning, in relation to plant/crop spraying, weeding, thinning or seedling, wherein the CPU/processor is accordingly configured to determine whether the detected object is a registered plant – as per Easton - and employ an image processing method –as per Easton -  to determine whether the detected object is a plant as registered or recorded by registering methodology and image analytics per Conrad; because
processor-aided capability of properly identifying a plant on basis of registered data or recorded characterization of a particular plant variety via combining image analysis with the numerical rendering/analytics capture and computer-based registration methodology as set forth above would help a automation process as per Siemens in-situ plant-growth controller  with precise information by which specific set of implements can be determined so to provide a more focused type of control adjustment or treatment adaptations effecting a more accurate measure, dose for localized spraying, seedling re-aligning or spatial thinning, power of fluid to be dispensed to the plant, on basis of the plant being identified and recognized for its registered characteristic (persisted definition for plant variety) such as inter-plant spacing, height or distance in relation to immediate growth region, soil and disposition with other plants.
As per claim 9, Siemens discloses a mobile fluid dispensing device, comprising:
a body configured to be moved (refer to claim 1) over an area of land; at least one fluid distributor (refer to claim 1) coupled to the body;
a fluid control portion configured to control a flow of a fluid (refer to claim 1) to be emitted from the at least one fluid distributor (see above);
at least one sensor coupled to the body (refer to claim 1) and configured to form sensor information comprising at least image information (refer to claim 1); and
at least one processor (refer to claim 1) configured to:
obtain the image information (refer to claim 1),
determine whether a detected object is a registered plant (refer to rationale in claims 5-6),
control the fluid control portion to emit fluid from the at least one fluid distributor when it is determined that the detected object(refer to claim 1) is a registered plant (refer to rationale in claims 5-6).
As per claim 10, Siemens discloses (device of claim 9),, wherein the fluid control portion comprises at least one of a pump (pump 255 – para 0085), a regulator, a solenoid (the selenoid valve – para 0114; selenoid-activated – para 0123), and a valve (valve 266- para 0085; valve state – para 0088) configured to control the flow of the fluid.
As per claim 11, Siemens discloses (device of claim 9), wherein the at least one processor is configured to determine at least one of location, velocity, and speed of at least a portion of the mobile watering device. (refer to claim 8)
As per claim 12, Siemens discloses (device of claim 9),, wherein the at least one fluid distributor comprises a plurality of fluid distributors situated apart from each other along the body (nozzles 260a, 260b – Fig. 2; para 0085), wherein the at least one processor is configured to selectively control fluid flow (e.g. controller is programmed to perform its control … deliver liquid … as urged by a pump … conveys flow of liquid to spray nozzles – para 0085; adjusting the angle and profile of fluid discharged from the nozzle – para 0072) to a corresponding fluid distributor (see above) of the plurality of fluid distributors.
As per claim 13, Siemens discloses (device of claim 12), further comprising a height adjuster configured to control a height (held at a fixed height – para 0084; calibration methods: height of the strips above the soil is adjusted – para 0112; para 0126; ROI height 1, 2 – Fig. 9) of the at least one fluid distributor (floating design, machine-vision camera and spray nozzles positioned at a constant height – para 0159 – Note1: use of image capture – camera was positioned at a height – para 0119 -  and determining of ROI height –Fig. 9 - respective to elevation from soil by calibration strips so to hold the wheeled/moving dispenser at a given height affording proper dispatch of liquid from a fixed elevation or measured distance to a plant reads on controlled height per an adjustment to enable fluid distribution – see nozzles 260, Fig. 2 - from that a calibrated elevation).
As per claim14, Siemens discloses (device of claim 13), further comprising a body supported by at least one wheel (para 0117, 0123), the body (Fig. 1-3) configured to support the at least one fluid distributor (refer to claim 1).
As per claim 15, Siemens discloses (device of claim 14), wherein the at least one processor is further configured to determine a speed of the at least one wheel (wheel rotaion, rotational speed – para 0055).
As per claim 16, Siemens discloses (device of claim 9), wherein the sensor comprises a camera (para 0049-0050, 0052). 
Claims 17 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Siemens et al, USPubN: 2014/0180549 (herein Siemens) in view of Giles et al, USPN: 4,823,268 (herein Giles)
As per claim 17, Siemens discloses a mobile fluid dispensing device, comprising:
a body supported by at least one wheel (refer to claim 14; para 0084) and configured to move (refer to claim 1) over an area of land; at least one fluid dispenser (refer to claim 1) coupled to the body and configured to emit a fluid; at least one sensor (refer to claim 1) coupled to the body; and configured to generate plant location information (refer to claim 1)
 at least one processor (refer to claim 1) which is configured to: analyze the plant location information from the at least one sensor of the system to detect a plant (refer to claim 1), and control (refer to claim 1) a flow of the fluid from the at least one fluid distributor (refer to claim 1) such that the fluid is delivered to area which includes the detected plant.
	B) Siemens does not explicitly disclose location sensor as sensor configured to generate proximity information
	Analogous to Siemens use computer-based interpretation of sensor information, Giles discloses sensing means mounted on a wheeled unit (orchard sprayer) for applying controls or chemicals over plant and foliage (see Abstract; Fig. 1-2) where information being analyzed by a computer includes incremental distance information, displacement speed, foliage height (TABLE B, col.16) and information from proximity sensor (col. 18, li. 51 to col. 19 li. 4; col. 25, li. 25-32) in support for fluid dispensing (col. 19 li. 5-43) by a orchard sprayer (sprayer 100- Fig. 3)
	Thus, based on actions specifically taken in Siemens controller-based approach by virtue of a plant being identified or ROI observed as substance near a selected plant (para 0011) or ROI near a crop plant (para 0039) as implements coupled to use of proximity switch (para 0088) as a sensor-based control driven under an image-based direction of the moving vehicle in Siemens,  it would have been obvious at the time the invention was made for one skill in the art to implement computer-based activation of a fluid dispensing action or solution spraying in Siemens so that plant detection or ROI locator per use of location sensors mounted on the vehicle would also operate as proximity sensing means – as per Giles use of proximity sensor; because
	sensing presence of a plant entails an immediate analysis of the surrounding in which a plant is located, and as a plant geometry and physical characteristics (spacing, height, distance from a nozzle) can involve spacing data or immediate relationship to other neighboring plants, use of proximity information by way of proximity sensor would provide a controller analysis and image capture context with proactive set of information depictive of the immediate enviroment to a given plant position, where the supportive assistance proactively supplied by this proximity information would enable a computer analytics to extract this particular sensor information and derive therefrom additive physical relationship, attributes (or impeding constraints) precursive of the key characteristic of given plant itself, for the effect of determining, in consideration of the extracted topological impediment or geometric relationship of the plant to a surrounding construed by the proximity analysis, an action implementing a fluid distributing action or performing an adjustment thereto that suitably adapts to the newly derived conditions or additive constraints per support of the early provision of proximity data; e.g. re-adjusting height of the solution distribution or water noozle respective to height over the soil and spacing of a plant type relative to a non-plant category.
Claims 18-19 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Siemens et al, USPubN: 2014/0180549 (herein Siemens) in view of Giles et al, USPN: 4,823,268 (herein Giles) and further of Easton et al, USPN: 5,790,428 (herein Easton). 
As per claims 18-19, Siemens does not explicitly disclose (device of claim 17), wherein the at least one processor is further configured to 
determine a height of the detected plant in accordance with the proximity information;
 adjust a height of at least the fluid dispenser in accordance with the determined height of the detected plant
But use of sensor to inform on height of a plant is shown in Easton (col. 9 li. 41-55; col. 3 li. 37-44) for adjusting vehicle in configurting the dispatching of chemicals over crop heads; whereas the adjusting of height is shown in Siemens using camera sensing so that height strips are adjusted to support calibration of how the vehicle frame is to be aligned in height over the soil for nozzles to be configured accordingly (para 0112, 0119, 0126, 0159; Fig. 9 -see Note1 in claim 13)
Therefore, based on the importance of fluid dispensing force and fluid distance travelled respective to a plant, its head height and height over a surface soil as construed from a calibration process in Siemens, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the adjusting of nozzle height or control of distribution power of the fluid thereby in Siemens so that the controller using camera sensed imaging is further configured to a) determine a height of the detected plant – as per Easton - in accordance with the proximity information (see refer to rationale B in claim 17); and b) adjust a height of at least the fluid dispenser in accordance with the determined height of the detected plant because
additive information supplied from location sensor bearing characteristic such as height of a plant coupled with proximity data indicative of surrounding constraints or topology type conditions affecting the position or state of where the plant is located, would enable the controller to extract the parametric setting responsively to this supplemental supply of information, and accordingly effectuate programmatic implementations for activating valve and pumps, in terms of hardware-related commands originated from the image-based controller to rectify positioning of the fluid dispensing vehicle as well as nozzle re-alignment, in accordance to information indicative of height elevation and distancing respective to head on the plant and spacing thereof with the nearest surrounding, the adjusting thereby not only minimizing harm to plant or foliage unintended by the distribution of fluid, but also directing a precise provision of stream strength focusing on a given plant from the top of the plant downward, the latter representing a effective use of resources via a well-tuned plant growth implementation.
Claims 20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Siemens et al, USPubN: 2014/0180549 (herein Siemens) in view of Giles et al, USPN: 4,823,268 (herein Giles) further in view of Easton et al, USPN: 5,790,428 (herein Easton) and Conrad, USPN: 5,901,237 (herein Conrad)
As per claim 20, Siemens discloses (device of claim 18), wherein the at least one processor is further configured to determine whether a detected plant is a registered plant (refer to rationale in claim 5-6, using Easton and Conrad) and controls the flow of the fluid based upon the determination (refer to one fluid distributor control per claim 9).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 9, 17 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting (ODP) as being unpatentable over claims 1, 9, 17 of U.S. Patent No. 10,625,288 (hereinafter ‘288).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
Instant claim 1				‘288 claim 1
A mobile fluid dispensing device, comprising:
a body configured to be moved over an area of land;
at least one sensor coupled to the body and configured
 to senses the plants and form sensor information;
A mobile watering device, comprising: a body configured to move over an area of land including a plurality of plants;  at least one sensor coupled to 
the body and configured to form sensor information;  
at least one processor configured to:
obtain the sensor information,
determine whether a plant is detected based upon an analysis of the sensor information, and

at least one processor configured to: obtain the sensor information, determine 
whether a plant is detected based upon an analysis of the sensor information, and 
at least one fluid distributor coupled to the body and 
configured to emit a fluid therefrom;
and at least one fluid distributor coupled to the body and configured to emit a fluid therefrom;  
control a flow of fluid to the at least one fluid distributor based upon the determination.
control a flow of fluid to the at least one fluid distributor based upon the determination to supply fluid to an area substantially including the plant 
when it is determined that a plant is detected and not supply fluid when it is determined that a plant is not detected.



Instant claim 9				‘288 claim 9
A mobile fluid dispensing device, comprising:
a body configured to be moved over an area of land; 
at least one fluid distributor coupled to the body;
A mobile watering device comprising: a body configured to move over an area of land including a plurality of plants;  at least one fluid distributor 
coupled to the body;  
at least one sensor coupled to the body and configured to form sensor information comprising at least image information; and 
at least one processor configured to:
obtain the image information, determine whether a detected object is a registered plant,

at least one sensor coupled to the body and configured to form sensor information comprising at least image and object presence information;  and 
at least one processor configured to: obtain the image 
information, determine whether a detected object presence is a registered plant, 

a fluid control portion configured to control a flow of a fluid to be emitted from the at least one fluid distributor;
a fluid control portion coupled to the body and 
configured to control a flow of a fluid to be emitted from the at least one fluid distributor;  
control the fluid control portion to emit fluid from the at least one fluid distributor when it is determined that the detected object is a registered plant.
control the fluid control portion to emit fluid from the at least one fluid distributor when it is determined that the detected object is a registered plant to provide fluid to the registered plant, and not provide fluid when it is determined that a plant is not registered.


Instant claim 17					‘288 claim 17
A mobile fluid dispensing device, comprising: a body 
supported by at least one wheel and configured to
 move over an area of land; at least one fluid dispenser
 coupled to the body and configured to emit a fluid;
A mobile watering device comprising: a body supported by at least one wheel and configured to move over an area of land;  at least one fluid 
dispenser coupled to the body and configured to emit a fluid therefrom;  
at least one sensor coupled to the body and configured to generate proximity information; 
at least one sensor coupled to the body and configured to generate proximity information
 

and at least one processor which is configured to: analyze the proximity information from the at least one sensor of the system to detect a plant,
and at least one processor which is configured to: analyze the 
proximity information from the at least one sensor of the system to detect a plant,
and control a flow of the fluid from the at least one fluid distributor such that the fluid is delivered to area which includes the detected plant.
and control a flow of the fluid from the at least one fluid distributor such that the fluid is delivered to area which includes the detected plant when it is determined that a plant is detected and not supply fluid when it is determined that a plant is not detected.


Instant claims 1, 9, 17 are deemed obvious variant to the language of respective ‘288 claims 1, 9, 17 
Dependent instant claims 2-8, 10-16, 19-20 for being dependent over their rejected base claims are deemed non-patentable for the reasons with the ODP from above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 13, 2021